[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT              FILED
                    ____________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                JUNE 20, 2006
                            No. 05-13087
                                                              THOMAS K. KAHN
                        Non-Argument Calendar
                                                                  CLERK
                    ____________________________

                        Agency No. A79-495-431

JOSE EDGAR VARON,

                                                      Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                    ____________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                    _____________________________

                              (June 20, 2006)

Before EDMONDSON, Chief Judge, ANDERSON, and BIRCH, Circuit Judges.

PER CURIAM:
        Jose Edgar Varon petitions this Court pro se for review of the order of the

Board of Immigration Appeals (“BIA”) denying his motion to reopen the BIA’s

earlier order affirming the immigration judge’s (“IJ”) order denying him asylum,

withholding of removal, and denying relief under the United Nations Convention

Against Torture.1 We dismiss his petition in part and deny it in part.

        Varon, a native and citizen of Colombia, alleged in his application for

asylum and withholding of removal that he had suffered persecution from the

Revolutionary Armed Forces of Colombia (“FARC”) due to his political opinion

and his membership in the Colombian Liberal Party and that he feared for his life

if he returned to Colombia. The IJ denied Varon’s application; and, on 30

December 2004, the BIA affirmed the IJ’s denial. On 18 March 2005, Varon filed

a motion to reopen on the basis of new evidence: a letter from the purchaser of

Varon’s business in Colombia, stating that the FARC had called the business to

ask about Varon’s location. On 4 May 2005, the BIA denied Varon’s motion to

reopen. On 3 June 2005, Varon filed the instant petition seeking review of the

BIA’s 4 May 2005 order.

   1
    The petition for review names only Varon as a petitioner, even though Varon’s wife, Luz Mary
Castro, was a derivative applicant on Varon’s asylum petition, is listed in Varon’s brief as a
petitioner, and signed the brief. Because Fed.R.App.P. 15 requires each petitioner to be named
specifically in the petition for review, only Varon is a proper petitioner. Regardless, as we decide
that Varon is entitled to no relief, Castro, as a derivative applicant, also would be entitled to no relief
were she a proper petitioner.

                                                    2
      In his petition, Varon argues that the BIA erred in determining (1) that

Varon could not establish past persecution because he had not suffered harm at the

hands of the FARC and (2) that Varon could not establish a well-founded fear of

returning to Colombia because his family members remained in Colombia

unharmed. The government responds that we lack jurisdiction to consider the

BIA’s 30 December 2004 decision that affirmed the IJ’s conclusions about these

issues.

      We review de novo whether we have subject matter jurisdiction. Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. See 8 U.S.C.

§ 1252(b)(1). The statutory time limit for filing a petition for review in an

immigration case is mandatory and jurisdictional. See Dakane v. U.S. Attorney

Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (citing Stone v. INS, 115

S.Ct. 1537, 1549 (1995)).

      Varon should have filed his petition for review by 31 January 2005 to

appeal timely the BIA’s 30 December 2004 order affirming the IJ’s denial of

asylum and withholding of removal. But Varon did not file his petition with this

Court until 3 June 2005. The filing of the motion to reopen on 18 March 2005 did

                                          3
not suspend the finality of the underlying BIA order and did not toll the review

period. See Dakane, 399 F.3d at 1272 n.3. Varon’s petition is untimely for the

BIA’s 30 December 2004 decision. We, thus, lack jurisdiction to consider those

arguments: we dismiss that portion of his petition for review.

      So, the scope of our review is limited to the BIA’s denial of Varon’s motion

to reopen. But review of Varon’s brief shows that he makes no arguments about

the motion to reopen, which was based on alleged new evidence: the letter by the

purchaser of one of Varon’s businesses. Most of Varon’s brief is devoted to

arguing why the IJ and BIA erred in denying his asylum application. Because

Varon has failed to brief the denial of the motion to reopen, this issue is

abandoned and we do not consider it. See Mendoza v. U.S. Attorney Gen., 327

F.3d 1283, 1286 n.3 (11th Cir. 2003) (stating that issue not raised on appeal is

abandoned). We deny Varon’s petition for review of the denial of the motion to

reopen.

      DISMISSED IN PART, DENIED IN PART.




                                          4